BUFFINGTON, Circuit Judge.
In the court below the trustee of the bankrupt estate of Israel Agron prayed an order on the latter to turn over to him a valuable lot of furs, which were in the bankrupt’s possession shortly before the bankruptcy. The bankrupt admitted to have bad tbe furs, but •averred bis store bad been robbed and the furs taken. Tbe referee heard tbe proofs and found as a fact: “I must conclude that this is what is called in poliee language an inside job; that the bankrupt, Israel Agron, is responsible for or acted in collusion with other persons in • tbe taking of these fur goods” — and made tbe turnover order prayed for. On Fearing tFe certificate of the referee, tbe court below confirmed tbe referee’s order. Our study of the testimony satisfies us no error was committed by the referee or the court below. Accordingly, the turnover order is affirmed.